United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-2233
                          ___________________________

                               United States of America

                          lllllllllllllllllllll Plaintiff - Appellee

                                             v.

                                     Brandon Devos

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                             Submitted: December 8, 2014
                               Filed: January 27, 2015
                                    [Unpublished]
                                   ____________

Before LOKEN, BYE, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.

       Brandon Devos pleaded guilty to escape from custody in violation of 18 U.S.C.
§ 751 after he was caught drinking and left the premises of a residential reentry center,
where he was serving the final portion of a 104-month sentence for conspiracy to
distribute heroin. At sentencing, the district court1 determined, without objection, an
advisory guidelines sentencing range of 15 to 21 months in prison. Devos urged the
court to sentence him at the bottom of that range, based on his substantial efforts while
in prison to end his drug addiction, obtain a GED, and participate in training
programs, and to secure employment when transferred to the reentry center. The
government urged a sentence at the top of the advisory range, emphasizing Devos’s
very serious criminal history and continued involvement with drugs and alcohol.

       Stating that it had “carefully considered each and every factor” under 18 U.S.C.
§ 3553(a), the district court imposed a 21-month sentence, to be served consecutively
to the undischarged portion of the prior sentence. The court noted Devos’s continued
drug and alcohol abuse and emphasized his lengthy, violent criminal history,
including five assaults on females and at least two assaults on males.

       Devos appeals, arguing the court abused its discretion because a sentence at the
top of the advisory guidelines range was substantively unreasonable. He contends the
court failed to adequately consider “the progress Devos had made over the last eight
years” and his stated commitment to “continue on the path of a more productive life.”
A sentence within the advisory guidelines range is presumptively reasonable. See,
e.g., United States v. Cromwell, 645 F.3d 1020, 1022 (8th Cir. 2011). Devos has
failed to overcome the presumption. There was no abuse of discretion.

      The judgment of the district court is affirmed.
                     ______________________________




      1
        The Honorable Linda R. Reade, Chief Judge of the United States District Court
for the Northern District of Iowa.

                                          -2-